UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-6978



In Re: NATHANIEL JONES, a/k/a Nathaniel H.
Jones, a/k/a Nathaniel Hampton Jones, a/k/a
Nathaniel Hampton,

                                                            Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   August 15, 2002                 Decided:   August 30, 2002


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathaniel Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel H. Jones petitions for a writ of mandamus. He seeks

an order from this court directing the Supreme Court of South

Carolina to waive a filing fee.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n., 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic remedy and should only be used in extraordinary situations.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).         Mandamus may not be used

as a substitute for appeal.       In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).         Finally, this court does not have

jurisdiction to grant mandamus relief against state officials.

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983).

     Jones is not entitled to the relief sought because we do not

have jurisdiction to review the state court’s action. Accordingly,

although   we   grant   the   motion   for    leave   to   proceed   in   forma

pauperis, we deny the petition for writ of mandamus.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED


                                       2